PER CURIAM:
The claimant, Harry B. Young, Jr., seeks an award of $613.80 from the respondent, Division of Highways, for damage to his vehicle, towing expenses, and lost wages. The incident giving rise to this clam occurred on July 13, 1996, at 11:00 a.m., while the claimant was driving north on Interstate 81 near Spring Mills. During the drive, the claimant’s vehicle struck a steel rod which was protruding out of a large hole in the pavement. The steel rod extended approximately one and one half feet above the pavement, and the hole was located at the end of a bridge deck.
As a result of the collision, the radiator was damaged, and the vehicle had to be towed from the accident location. The cost to replace the radiator was $37.10, and the towing bill was $38.00. While the claimant’s vehicle was being repaired, he missed several days of work. A statement from the claimant’s employer was submitted into evidence which indicated that the claimant missed forty-eight hours of work and lost $540.80 in wages.
Bruce DeHaven, an expressway supervisor for the respondent, testified that his responsibilities include scheduling road maintenance operations on Interstate 81. As part of his job, Mr. DeHaven travels Interstate 81 on a regular basis to check for road defects; however, he was unaware of the hole and steel rod described by the claimant. Mr. DeHaven also stated that Interstate 81 was resurfaced with a five inch layer of hot mix asphalt during the summer of 1994.
In Hobbs vs. Dept. of Highways, 13 Ct. Cl. 27 (1979), this Court determined that the respondent owes a duty to motorists to exercise reasonable care and diligence in maintaining roads under all circumstances. The evidence in this claim established that a road defect existed on a heavily traveled road which posed a substantial risk to the safety of motorists. Although there was no evidence that the respondent had actual notice of the steel rod and hole, the Court finds that the respondent had constructive notice of the road defect. Therefore, the Court makes an award to the claimant in the amount of $615.90.
Award of $615.90.